DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 7581764).
 	Regarding claim 1, Ishihara discloses a gasket-mounting structure Fig. 14 comprising: a mounting member including: a first base 3 having a fluid channel 8; an outer sleeve protruding 9 from the first base; an inner sleeve 84b protruding from the first base in the same direction as the outer sleeve radially inside the outer sleeve and having a hole 5 communicating with the fluid channel; and a groove (3x of Annotated Fig. 14, below) surrounded by the first base, the outer sleeve, and the inner sleeve and open to the direction in which the outer sleeve protrudes; and a gasket 81 including: an annular second base 81; an annular outer protrusion extending from the second base to be pressed in the groove of the 

    PNG
    media_image1.png
    697
    700
    media_image1.png
    Greyscale

 	Regarding claim 2, Ishihara discloses wherein: when the inner sleeve 84b of the mounting member contacts the inner protrusion 85x of the gasket 81, an inner periphery of the inner sleeve and an inner periphery of the inner protrusion form walls of fluid channels communicating with each other; a tip of the inner protrusion has an inner diameter equal to or larger than the minimum inner diameter of the inner sleeve; and the inner periphery of the inner protrusion has a first inner peripheral surface  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara.
 	Regarding claim 4, Ishihara discloses the invention as claimed above but fails to explicitly discloses the configuration of the first inner peripheral surface.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shaped of the surface in order to accommodate fit within an assembly and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675